COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Agee and Senior Judge Hodges
Argued at Chesapeake, Virginia


VAN BERNARD COLLINS
                                        MEMORANDUM OPINION * BY
v.   Record No. 0253-00-1               JUDGE WILLIAM H. HODGES
                                           FEBRUARY 27, 2001
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF NORTHAMPTON COUNTY
                       Glen A. Tyler, Judge

          Thomas L. Northam (Vincent, Northam & Lewis,
          on brief), for appellant.

          Eugene Murphy, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Van Bernard Collins, appellant, appeals his convictions for

entering a bank house while armed with a deadly weapon and for two

counts of using of a firearm in the commission of a robbery.

Appellant contends that his constitutional protection against

double jeopardy was violated when (1) he was convicted of robbery

and entry of a banking house with the intent to commit larceny

while armed with a deadly weapon, and when (2) he was convicted of

use of a firearm in the commission of a robbery and of entry into

a banking house with intent to commit larceny while armed with a




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
deadly weapon.   For the following reasons, we disagree and affirm

appellant's convictions.

                                 Facts

       On July 27, 1998, appellant entered a branch of Crestar Bank

wearing a ski mask and carrying a 45-caliber pistol.   Appellant

jumped onto the counter and placed a box on the counter, claiming

that the box contained a bomb with motion sensors that would

explode if the bank personnel did not "behave."   Appellant

threatened to harm the bank tellers' families if the tellers

refused to cooperate.   At gunpoint, appellant robbed teller Betty

Lou Manuel of $5,454 and robbed teller Sandy Taylor of $19,448.

Appellant left the bank in a white Oldsmobile that was equipped

with mag wheels and a spoiler.    The car was spotted within twenty

minutes, chased, and eventually stopped.   Appellant was taken into

custody.   The money was found near the place where appellant was

apprehended.   The gun and ski mask that appellant had thrown from

the car were later recovered by the police.   The ski mask

contained appellant's saliva.

       Prior to the offenses, appellant spray painted the bank's ATM

camera in an effort to conceal what he planned to do later that

day.   However, the paint dripped off the lens.   He also called the

police dispatcher and reported an alleged automobile accident at a

location far away from this bank.

       Appellant was charged with entering a banking house while

armed, two counts of robbery, two counts of use of a firearm in

                                 - 2 -
the commission of a robbery, grand larceny, and with placing a

hoax explosive device.   Appellant pled guilty to all charges

except entering the banking house while armed with a deadly weapon

and the two firearm charges.

                                Discussion

     In determining whether appellant's constitutional right

against double jeopardy was violated, we apply the test in

Blockburger v. United States, 284 U.S. 299, 304 (1932).   See Hill

v. Commonwealth, 2 Va. App. 683, 705-06, 347 S.E.2d 913, 926

(1986).

          The applicable rule is that where the same
          act or transaction constitutes a violation
          of two distinct statutory provisions, the
          test to be applied to determine whether
          there are two offenses or only one, is
          whether each provision requires proof of a
          fact that the other does not.

Blockburger, 284 U.S. at 304.    Further, "'if each [offense]

requires proof of a fact that the other does not, the

Blockburger test is satisfied notwithstanding any substantial

overlap in the proof offered to establish the crimes.'"      Hill, 2

Va. App. at 706, 347 S.E.2d at 926 (quoting Iannelli v. United

States, 420 U.S. 770, 785 n.17 (1975)).

     This Court has held that convictions for robbery and for

entry into a banking house with the intent to commit larceny

while armed with a deadly weapon do not violate the accused's

constitutional protection against double jeopardy.     Hill, 2 Va.



                                - 3 -
App. at 705-06, 347 S.E.2d at 926.    Therefore, appellant's claim

to the contrary is without merit.

     Appellant's second claim, that his conviction for two

counts of use of a firearm in the commission of a robbery and

his conviction for entry of a banking house while armed with a

deadly weapon violate his constitutional protection against

double jeopardy, is also without merit.   Code § 18.2-53.1

provides in part:

          It shall be unlawful for any person to use
          or attempt to use any pistol, shotgun,
          rifle, or other firearm or display such
          weapon in a threatening manner while
          committing or attempting to commit . . .
          robbery.

Code § 18.2-93 provides:

          If any person, armed with a deadly weapon,
          shall enter any banking house, in the
          daytime or in the nighttime, with intent to
          commit larceny of money, bonds, notes, or
          other evidence of debt therein, he shall be
          guilty of a Class 2 felony.

     In order to prove the firearm charge under § 18.2-53.1, the

Commonwealth had to prove that appellant used or displayed a gun

in the commission of a robbery.   The location of the robbery was

irrelevant.

     In order to prove the offense pursuant to Code § 18.2-93,

the Commonwealth had to establish that appellant entered a bank

while armed with a deadly weapon, but evidence of use or display

of the weapon is not an element of this crime.   Once appellant

entered the bank while armed, this offense was complete.

                              - 4 -
Whether appellant committed a robbery was irrelevant.   Clearly

each offense required proof of a fact that the other did not,

and the Blockburger test was satisfied.   Appellant's convictions

for use of a firearm in the commission of a robbery and for

entry into a banking house while armed with a deadly weapon did

not violate the double jeopardy clause.

     For these reasons, appellant's convictions are affirmed.

                                                   Affirmed.




                              - 5 -